UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6240



AUGUSTINE PEREZ,

                                            Plaintiff - Appellant,

          versus


JAMES C. TURK; JACKSON L. KISER; NORMAN K.
MOON; SAMUEL GRAYSON WILSON; GLEN E. CONRAD;
J. HARVIE WILKERSON, III; H. EMORY WIDENER,
JR.; FRANCIS D. MURNAGHAN, JR.; SAM J. ERVIN,
III; WILLIAM WILKINS, JR.; PAUL V. NIEMEYER;
CLYDE H. HAMILTON; J. MICHAEL LUTTIG; KAREN J.
WILLIAMS; M. BLANE MICHAEL; DIANA GRIBON MOTZ;
WILLIAM B. TRAXLER, JR.; JOHN D. BUTZNER;
KENNETH K. HALL; JAMES DICKERSON PHILLIPS,
JR.; ROBERT B. KING; RUSTY B. FITZGERALD;
UNKNOWN LAW CLERKS; UNKNOWN COURT CLERKS;
UNKNOWN STAFF ATTORNEYS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  James P. Jones, District
Judge. (CA-99-82-6)


Submitted:   September 14, 2000       Decided:   September 26, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Augustine Perez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Augustine Perez appeals the district court’s orders denying

relief on his complaint under 28 U.S.C.A. § 1915A (West Supp. 2000)

and denying his motion for reconsideration.    We have reviewed the

record and the district court’s opinions and find that this appeal

is frivolous.   Accordingly, we dismiss the appeal on the reasoning

of the district court.   See Perez v. Turk, No. CA-99-82-6 (W.D. Va.

Jan. 12 & Jan. 27, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2